DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed 7/18/2022.  As directed by the amendment, claim 29 has been amended. Claims 25-34 and 36-38 are pending in the instant application, and claims 25-28, 31-34 and 36-38 remain withdrawn in response to a restriction/election requirement.
Applicant’s submission of higher resolution photographs on 7/18/2022 addresses the drawing objection, which is hereby withdrawn.
Applicant’s amendments address the objections to the claims, which are hereby withdrawn.
Applicant’s removal of specific droplet size addresses the rejections under 35 USC 112(a&b)/first and second paragraphs, which are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely, Lloyd is now applied to reject the newly added limitation of a metal foil substrate with a thickness of 50-200 um.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a surface structure for forming smaller droplets recited in claims 29-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Per instant paras [0025-29], [0033] and instant Fig. 2, the structure that performs the claimed function is a cluster of particles with an interconnected web of air channels, an etched surface, a vapor deposition coating, a porous substrate, e.g. a sintered substrate, or a hydrophilic coating (inferred).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 29 and 30 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Lloyd et al. (US 2003/0051728 A1; hereinafter “Lloyd”).
Regarding claim 29, Lloyd discloses an aerosol drug delivery device (e.g. Fig. 6) comprising: 
a housing (housing 10) defining an airway (the passageway though the middle of the device in Fig. 6); 
a drug supply unit (comprising foil 64 and dose of compound 60) disposed in the airway that is configured to heat a dry drug composition (dose of compound 60) (para [0145] in view of para [0137], wherein, in order for pure drug/no solvent to be delivered, the solvent must inherently be removed, i.e. the drug solution dried; see also para [0232]), capable of a solid to liquid phase change upon being heated (para [0134]), disposed on an exterior surface (upper surface in Fig. 6) of a thermally conductive metal foil substrate (stainless steel foil 64) with a thickness of 50-200 μm (foil 64 having a thickness of 0.004 inches [i.e. ~102 μm], para [0146]), to a temperature sufficient to vaporize the drug composition (e.g. para [0060]); 
the exterior surface of the thermally conductive substrate comprising a thermally conductive surface structure (stainless steel…in which the surface was treated to produce a rough texture, para [0134]); and 
the drug composition disposed on the thermally conductive surface structure (the compound is laid down on a thin metallic foil…in which the surface was treated to produce a rough texture, para [0134]), 
wherein the thermally conductive surface structure is configured to form liquid droplets of the drug composition prior to volatilization of the drug composition having a median diameter less than a median diameter of liquid droplets formed on the exterior surface of the thermally conductive substrate without the thermally conductive surface structure (the rough, wettable texture of Lloyd is understood to be configured as claimed by virtue of being equivalent to an etched structure as described in para [0028] of the instant specification, i.e. a wettable structure with enhanced surface area as described in para [0033] of the instant specification, see Lloyd para [0134]).  
Regarding claim 30, Lloyd discloses the aerosol drug delivery device of claim 29 wherein the surface structure is three dimensional (para [0134], where roughness and texture both infer extension from a plane into the third dimension).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lu (US 2003/0131843 A1; hereinafter “Lu”) in view of Lloyd (as evidenced by the instant specification).
Regarding claim 29, Lu discloses an aerosol drug delivery device (delivery device 100) (Fig. 1) comprising:
a housing (the housing seen in Fig. 1) defining an airway (the passage through the housing seen in Fig. 1) (paras [0041-42]); 
a drug supply unit (comprising open-celled substrate 106 and the second substrate to which it is bonded, e.g. the flat substrate depicted at the bottom of 106 in Fig. 1) (Fig. 1 in view of para [0039], see Fig. 1 modified, below) disposed in the airway that is configured to heat (paras [0035], [0039] and [0042]) a dry drug composition (drug composition) (paras [0036-38], where removal of solvent results in dry drug), capable of a solid to liquid phase change upon being heated (para [0037], which contains substantially the same list of drugs as para [0038] of the instant specification, such that in as far as the drugs disclosed by the instant specification are capable of the claimed functionality, so are those same drugs as disclosed by Lu) disposed on an exterior surface (the drug composition is deposited on substrate 106, where substrate 106 constitutes an exterior surface of the second substrate by virtue of it being deposited on the outside thereof, see e.g. Fig. 1 modified below and para [0039], and wherein the coatings produced by the disclosed methods are necessarily deposited on external surfaces of substrate 106) of a thermally conductive metal substrate (e.g. copper) (para [0039] in view of para [0034]) to a temperature sufficient to vaporize the drug composition (paras [0035], [0039-40] and [0046]); 
the exterior surface of the thermally conductive substrate comprising a thermally conductive surface structure (open celled substrate 106) (para [0032]); and 
the drug composition disposed on the thermally conductive surface structure (para [0038]), 
wherein the thermally conductive surface structure is configured to form liquid droplets of the drug composition prior to volatilization of the drug composition having a median diameter less than a median diameter of liquid droplets formed on the exterior surface of the thermally conductive substrate without the thermally conductive surface structure (open-celled substrate 106 is configured as claimed by virtue of being a porous substrate as described in para [0029] of the instant specification, i.e. a structure with enhanced surface area as described in para [0033] of the instant specification, see Lu para [0032]).  
Lu is silent regarding the second substrate being a foil substrate with a thickness of 50-200 μm. However, Lu Fig. 1 suggests that the second substrate is relatively thin, and it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05.II.A. Furthermore, Lloyd demonstrates that it was well known in the vaporizer drug delivery device at the time of invention for a thermally conductive metal substrate (stainless steel foil 64) (e.g. Fig. 6; paras [0060] and [0134]) to be specifically a foil substrate with a thickness of 50-200 μm (foil 64 having a thickness of 0.004 inches [i.e. ~102 μm], para [0146]), and it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07. Therefore, it would have been obvious to an artisan at the time of invention for the second substrate of Lu to be a foil substrate with a thickness of 50-200 μm as taught by Lloyd, in order to provide the predictable result of a suitable heat-conducting substrate for carrying and/or heating the substrate 106 of Lu, where said heat-conducting substrate was well known and thus easily sourced.

    PNG
    media_image1.png
    279
    695
    media_image1.png
    Greyscale

Regarding claim 30, Lu in view Lloyd teaches the aerosol drug delivery device of claim 29 wherein Lu further discloses wherein the surface structure (106) is three dimensional (Fig. 1; para [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Previously-cited Bennett et al. (US 2005/0034723 A1) could also be applied under 35 USC 102(b)/as a single reference 103 to reject claims 29-30, see Figs. 1, 2A and 7 and paras [0017], [0022-71], [0079], [0085], [0089], [0092], [105], and [0109], which disclose/teach a drug delivery device with a 0.005 inch (i.e. 127 um) steel film with vapor-deposited coating/surface structure as the substrate for a dry drug composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785